Exhibit 10.12

EXECUTION COPY

LETTER AMENDMENT

Dated as of December 14, 2005

[spacer.gif] [spacer.gif] To  the banks, financial institutions
and other institutional lenders
(collectively, the ‘‘Lenders’’) parties
to the Credit Agreement referred to
below and to Citibank, N.A., as agent
(the ‘‘Agent’’) for the Lenders

Ladies and Gentlemen:

We refer to the Second Amended and Restated Credit Agreement dated as of May 25,
2005 (the ‘‘Credit Agreement’’) among the undersigned and you. Capitalized terms
not otherwise defined in this Letter Amendment have the same meanings as
specified in the Loan Documents.

It is hereby agreed by you and us as follows:

The Credit Agreement is, effective as of the date of this Letter Amendment,
hereby amended as follows:

(a) The definition of ‘‘Shareholders Agreement’’ in Section 1.01 is amended in
full to read as follows:

‘‘Shareholders Agreement’’ means the Second Amended and Restated Shareholders
Agreement dated on or about December 14, 2005 among the Borrower, DaVinci
Reinsurance Ltd. and the shareholders listed from time to time on Schedule I
thereto.

(b) Section 5.02(i) is amended in full to read as follows:

(i) No Amendment of Certain Documents. Not enter into or permit to exist any
amendment, modification or waiver of the Shareholders Agreement or Organization
Documents which would in any manner be materially adverse to the interests of
the Lenders.

(c) Section 5.02(j) is amended in full to read as follows:

(j) Dividends, Etc. Not, and not permit its Subsidiaries to, (i) declare or pay
any dividends on any of its capital stock (other than pro rata payments of
dividends by a Subsidiary to the Borrower and such Subsidiary's other
shareholders), (ii) purchase or redeem any capital stock of the Borrower or any
Subsidiary or any warrants, options or other rights in respect of such stock
(other than the pro rata purchase or redemption by a Subsidiary of its capital
stock, warrants, options or other rights in respect of such stock) or (iii) set
aside funds for any of the foregoing (collectively ‘‘Restricted Payments’’);
except that so long as, after giving effect to any such Restricted Payment (A)
the Debt to Capital Ratio does not exceed .20:1, (B) the Borrower's Net Worth
exceeds $300,000,000 and (C) no Default has occurred and is continuing on the
date of such declaration or payment, (1) the Borrower may declare or pay any
Restricted Payment (or set aside funds therefor) and (2) any Subsidiary may
declare or pay any Restricted Payment (or set aside funds therefor) on a non pro
rata basis.

This Letter Amendment shall become effective as of the date first above written
when, and only when, the Agent shall have received counterparts of this Letter
Amendment executed by the undersigned and the Required Lenders or, as to any of
the Lenders, advice satisfactory to the Agent that such Lender has executed this
Letter Amendment. This Letter Amendment is subject to the provisions of
Section 8.01 of the Credit Agreement.


--------------------------------------------------------------------------------


On and after the effectiveness of this Letter Amendment, each reference in the
Credit Agreement to ‘‘this Agreement’’, ‘‘hereunder’’, ‘‘hereof’’ or words of
like import referring to the Credit Agreement, and each reference in the Notes
and each of the other Loan Documents to ‘‘the Credit Agreement’’,
‘‘thereunder’’, ‘‘thereof’’ or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Letter Amendment.

The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Letter Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Pledge Agreement and all
of the Collateral described therein do and shall continue to secure the payment
of all Secured Obligations of the Borrower under the Loan Documents, in each
case as amended by this Letter Amendment. The execution, delivery and
effectiveness of this Letter Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or the
Agent under any of the Loan Documents, nor constitute a waiver of any provision
of any of the Loan Documents.

If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning at least two counterparts of this Letter Amendment to
Susan L. Hobart, Shearman & Sterling LLP, 599 Lexington Avenue, New York, New
York 10022.

This Letter Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Letter Amendment.

2


--------------------------------------------------------------------------------


This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

Very truly yours,

DAVINCIRE HOLDINGS LTD.

[spacer.gif] By /s/ John M. Lummis    
Title: Executive Vice President and
  Chief Financial Officer

Agreed as of the date first above written:

CITIBANK, N.A.,
 as Agent and as Lender

By     /s/ illegible                                                
        Title: Vice President

THE BANK OF N.T. BUTTERFIELD & SON LIMITED

By  /s/ Alan Day                                                  
        Title: Vice President

BANK OF AMERICA, N.A.

By  /s/ Debra Basler                                            
        Title: Senior Vice President

HSBC BANK USA, NATIONAL ASSOCIATION

By  /s/ Lawrence M. Karp                                    
        Title: Senior Vice President

JPMORGAN CHASE BANK, N.A.

By  /s/ Helen L. Newcomb                                
        Title: Vice President

MELLON BANK, N.A.

By  /s/ illegible                                                    
        Title: First Vice President

WACHOVIA BANK, NATIONAL ASSOCIATION

By  /s/ William R. Goley                                        
        Title: Director

3


--------------------------------------------------------------------------------
